 



EXHIBIT 10.33

NORTHERN TELECOM LIMITED
MEETING OF THE NOMINATING COMMITTEE
DECEMBER 16, 1993

E X T R A C T

     RESOLVED, That the remuneration provided for in these resolutions shall be
paid quarterly, in arrears, in U.S. currency or, at the request of a Director,
in the Canadian dollar equivalent thereof;

     RESOLVED, That commencing January 1, 1994 each Director of Northern Telecom
Limited who ceases to hold office as such on or after January 1, 1994, other
than for reasons which in the opinion of the Board of Directors constitutes
misfeasance, shall be paid base retirement compensation by the Corporation at
the rate of 75 percent of US$27,500 or, of the Board retainer fee payable when
the Director so ceases to hold office as such, whichever is greater, plus
indexed retirement compensation at the rate of 56.25% of any increment in the
Board retainer fee payable from time to time by the Corporation over the amount
serving for computation of the Director’s base retirement compensation;

     RESOLVED, That such retirement compensation be paid, during the lifetime of
such Director or their surviving spouse, for the period equal to the duration of
such Director’s tenure as a member of the Board of Directors of the Corporation
or ten (10) years, whichever may be the lesser; provided, however, that such
retirement compensation shall not be paid to any Director of the Corporation
who, immediately prior to the date on which such Director ceases to hold office
as such, was a salaried employee of the Corporation or of any of its
subsidiaries, or who was eligible or entitled to the payment of a monthly
pension or other retirement allowance under a pension plan or like arrangement
established or maintained by the Corporation or by any of its subsidiaries;

 



--------------------------------------------------------------------------------



 



NORTHERN TELECOM LIMITED
MEETING OF THE BOARD OF DIRECTORS
FEBRUARY 29, 1996

E X T R A C T

     RESOLVED, That effective January 1, 1996, any individual elected as a
Director of the Corporation for the first time shall not be entitled to be paid
any retirement compensation by the Corporation; and

     RESOLVED, That the resolutions with respect to remuneration previously
adopted by the Board of Directors are hereby repealed to the extent inconsistent
with the preceding resolutions; provided, for greater certainty, that the
resolutions adopted December 16, 1993 with respect to retirement compensation
payable to Directors of the Corporation shall continue to apply to Directors
elected prior to December 31, 1995.

 